t c memo united_states tax_court lindsay m johnson petitioner and joshua t hart intervenor v commissioner of internal revenue respondent docket no filed date lindsay m johnson pro_se joshua t hart pro_se sharyn m ortega for respondent memorandum findings_of_fact and opinion1 dawson judge by final notice_of_determination dated date respondent denied petitioner’s claim for relief from joint_and_several_liability under sec_6015 with regard to the underpayment of federal_income_tax for petitioner timely filed a petition with this court for review of respondent’s determination thereafter petitioner’s former spouse joshua t hart intervenor timely filed a notice to intervene pursuant to rule b to oppose any relief to petitioner under sec_6015 this case was tried before judge diane l kroupa on date as ordered by the court respondent filed a seriatim opening brief on date on date judge kroupa retired from the tax_court on date the court issued an order informing the parties of judge kroupa’s retirement and proposing to reassign this case to another judicial_officer of the court for purposes of preparing the opinion and entering the decision on the basis of the trial record or alternatively allowing the parties to request a new trial on date respondent filed a response consenting to the reassignment of this case neither petitioner nor intervenor filed a response regarding the reassignment as ordered by the court petitioner’s answering seriatim brief was due_date she did not file a brief while we could hold petitioner in default and dismiss this case see rule a tax_court rules_of_practice and procedure under these circumstances we decline to do so on date the court issued an order assigning this case to judge howard a dawson jr all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the only issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the underpayment of income_tax plus statutory additions to tax and underpayment interest for we hold that petitioner is not background findings of fact3 some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when she filed the petition petitioner’s dental practice petitioner holds a doctor of dental surgery degree she acquired her dental practice stonebrook dental care on or about date she operated the dental practice as a sole_proprietor and managed the finances along with an accountant petitioner managed the dental practice for five years before selling it on or about date it was the sale of this dental practice that resulted in most of the tax due in this case because of the reassignment of this case for purposes of preparing the opinion and entering the decision we had no opportunity to observe the demeanor of the witnesses namely petitioner and intervenor thus we make no inferences of credibility marriage and subsequent divorce petitioner and intervenor were married on date they have one child during intervenor worked for wells fargo co petitioner and intervenor separated on date their divorce became final on date petitioner and intervenor signed their divorce agreement which provides in pertinent part wife shall be responsible for one half of the federal tax obligation and will contact the internal_revenue_service upon executing this agreement to establish a repayment plan husband shall be responsible for one half of the federal tax obligation and upon executing this agreement will pay dollar_figure for his share of the tax obligation and dollar_figure plus penalties and interest owing for his share of the current dollar_figure tax debt petitioner’s counsel drafted the divorce agreement intervenor was not represented by counsel joint federal tax_return petitioner and intervenor timely filed a joint form_1040 u s individual_income_tax_return for reporting the following income total wages of dollar_figure arising from intervenor’s employment with wells fargo co both petitioner and intervenor willingly signed the form_8879 irs e-file signature authorization for a certified_public_accountant prepared their return taxable interest of dollar_figure earned on a jointly held account income of dollar_figure reported on schedule c profit or loss from income arising from petitioner’s dental practice capital_gain of dollar_figure all resulting from the sale of petitioner’s dental practice other gains of dollar_figure from the sale of business property related to petitioner’s dental practice and distributions reported on forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc and totaling dollar_figure from three separate_accounts held solely in petitioner’s name they reported total_tax due of dollar_figure and federal_income_tax withholding from intervenor’s wages of dollar_figure resulting in a total amount due of dollar_figure which included an estimated_tax penalty of dollar_figure petitioner and intervenor understood that they owed the amount due but did not remit payment when they filed their return petitioner and intervenor experienced both marital and financial difficulties they discussed the reported but unpaid federal_income_tax liability income_tax debt and subsequent returns petitioner and intervenor filed a joint form_1040 in which refund credits of dollar_figure and dollar_figure were applied against their outstanding tax_liability petitioner separately filed a form_1040 in which she applied a dollar_figure credit against the outstanding tax_liability on date intervenor signed a dollar_figure check payable to the u s treasury and sent it to the internal_revenue_service to be applied toward payment of his share of the tax_liability between date and date petitioner made four payments of dollar_figure and one payment of dollar_figure toward the outstanding tax_liability at the time of trial a levy of dollar_figure every two weeks had been imposed on intervenor’s wages the first payment was on date as of date intervenor’s levy resulted in payment of dollar_figure toward the outstanding tax_liability as of date the outstanding balance due for the tax_liability was approximately dollar_figure petitioner’s health petitioner was diagnosed with bipolar i disorder she was hospitalized in date for approximately seven days and subsequently in date for approximately five days she returned to work in date petitioner successfully managed her bipolar disorder with medication she has not been hospitalized for this disorder since petitioner’s request for innocent spouse relief on date petitioner filed form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability under sec_6015 for the unpaid liability on her form_8857 she stated that she was not a victim of spousal abuse or domestic violence petitioner attached to the form_8857 three documents a personal statement a letter from her physician and a copy of the divorce agreement on the form_8857 petitioner did not report any monthly wage income but listed her assets as approximately dollar_figure cash on hand and reported that she had received funds from a sec_401 plan as part of the divorce settlement petitioner did not provide a dollar amount for these funds petitioner’s financial condition on the form_8857 petitioner reported that she was receiving dollar_figure in monthly income from california’s state disability insurance program and dollar_figure in monthly child_support from intervenor in addition petitioner had a rollover individual_retirement_account ira with union bank with an dollar_figure fair_market_value and a roth_ira with vanguard fiduciary trust with a fair_market_value of dollar_figure petitioner made this contribution in petitioner has held part- or full-time employment since the end of she earned a total of dollar_figure in from her dentistry work her monthly expenses were dollar_figure in petitioner earned dollar_figure from her dentistry work in both and she received monthly child_support payments of approximately dollar_figure from intervenor at the end of petitioner’s rollover ira had a dollar_figure fair_market_value and her roth_ira had a dollar_figure fair_market_value petitioner’s date schwab money market fund account statement reflected a dollar_figure balance as of mid-2013 petitioner had reestablished a private dental practice in roseville california operating as nothing but wisdom teeth with the exception of petitioner is current with her individual federal_income_tax filings and payment obligations petitioner received tax refunds of dollar_figure for dollar_figure for and dollar_figure for preliminary and final determinations in date the internal_revenue_service issued a preliminary determination denying petitioner sec_6015 relief petitioner appealed the irs’ preliminary determination to the irs office of appeals appeals_office in a letter 3279c final appeals determination dated date the appeals_office upheld the irs’ determination denying petitioner’s request for sec_6015 relief petitioner timely filed a petition in this court intervenor’s request for innocent spouse relief on date intervenor filed a form_8857 requesting relief under sec_6015 for the unpaid liability for he stated in part as follows a payment plan was established with the irs for payment of the taxes when the form_1040 was filed upon the finalization of our divorce in the divorce decree clearly states that each party was responsible for one half of the remaining taxes owed for i have since paid in full my share of the tax debt our divorce decree clearly states that each of us was responsible for one half of the remaining tax_liability from i have paid my half in full at this time my former spouse set up a payment plan with the irs for her share of the tax debt and began making payments towards her share of the debt my former spouse has since fallen behind on her payment plan this has caused my wages to be garnished i would like to be relieved of this tax_liability at this time so that i will not be subject_to future unexpected wage garnishments i statutory framework opinion pursuant to sec_6013 a married taxpayer may generally elect to file a joint federal_income_tax return after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse seeking relief from joint_and_several_liability may follow procedures established in sec_6015 if the disputed liability involves nonpayment of taxes shown on a joint_return the only relief available is under sec_6015 see 120_tc_137 pursuant to sec_6015 the commissioner is authorized to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either this court applies a de novo scope and standard of review to a taxpayer’s request for innocent spouse relief 132_tc_203 the requesting spouse bears the burden_of_proof with respect to relief under sec_6015 id citing rule a ii threshold conditions under revproc_2013_34 2013_43_irb_397 the commissioner has prescribed guidelines to determine whether a taxpayer qualifies for equitable relief from joint_and_several_liability these guidelines are enunciated in revproc_2013_34 sec_4 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 see eg reilly-casey v commissioner tcmemo_2013_292 this court considers these guidelines in the light of the attendant facts and circumstances to decide whether equitable relief is appropriate under sec_6015 but the court is not bound by them see 136_tc_432 sriram v commissioner tcmemo_2012_91 the guidelines begin by establishing threshold conditions set forth in revproc_2013_34 sec_4 i r b pincite that must be satisfied before the commissioner will consider a request for sec_6015 equitable relief the threshold requirements stated in the conjunctive are the requesting spouse filed a joint_return for the year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse respondent concedes that the first six conditions have been met we therefore address only the seventh condition namely whether the income_tax_liability from which relief is sought is attributable to an underpayment resulting from the nonrequesting spouse’s income unless a specified exception applies see revproc_2013_34 sec_4 the primary consideration herein and the basis of the negative determination is that petitioner generated the income from her dental practice and none of it is attributable to intervenor petitioner’s tax_liability is attributable to her self-employment_income and from the capital_gain and other gain resulting from the sale of her dental practice as explained below petitioner has not proved that any exception to meeting this threshold condition applies for the seventh condition the commissioner may still consider granting relief regardless of whether the underpayment is attributable to the requesting spouse if any of the following exceptions applies attribution solely due to operation of community_property law nominal ownership misappropriation of funds abuse or fraud committed by the nonrequesting spouse id the dental practice was solely petitioner’s intervenor was then a full-time wells fargo wage earner thus exceptions and do not apply here petitioner has not asserted or demonstrated that intervenor misappropriated funds or acted fraudulently therefore exceptions and also do not apply petitioner points us only to the remaining exception--abuse revproc_2013_34 sec_4 c iv i r b pincite states that a buse comes in many forms and can include physical psychological sexual or emotional abuse including efforts to control isolate humiliate and intimidate the requesting spouse or to undermine the requesting spouse’s ability to reason independently and be able to do what is required under the tax laws claims of abuse require corroborating evidence or specificity in allegations see eg deihl v commissioner tcmemo_2012_176 we take all facts and circumstances into account in determining the presence of abuse revproc_2013_34 sec_4 a requesting spouse must establish that she was the victim of abuse before the return was filed and that as a result of the prior abuse she was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation id sec_4 d petitioner has not established and the record does not support that she was a victim of abuse before the return was filed and that as a result of any such abuse she was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of intervenor’s retaliation on her request for innocent spouse relief petitioner indicated that she was not the victim of spousal abuse or domestic violence at any relevant time yet once her claim was denied it was not until she filed her date petition in this court that she indicated that she was involved in an emotionally abusive marriage at trial petitioner mentioned two alleged incidences that she considered abusive but she did not give any specific details she did not call any witnesses or provide any documentation to support her claims of abuse there is no evidence in the record that petitioner filed a report concerning abuse or that she raised the issue of abuse in any prior legal proceedings with intervenor thus we conclude that petitioner failed to carry her burden of proving that she was abused for sec_6015 purposes or that any such abuse affected her ability to challenge or question the handling of the joint income_tax return see eg wang v commissioner tcmemo_2014_206 petitioner did not overcome her failure to meet the attribution factor accordingly we hold that petitioner does not satisfy the seventh threshold condition of revproc_2013_34 sec_4 and is therefore ineligible to request sec_6015 relief nonetheless even assuming petitioner has met the threshold conditions for relief she must then demonstrate that equitable relief is appropriate under certain factors see id secs dollar_figure and i r b pincite if the requesting spouse then satisfies the so-called streamlined conditions under revproc_2013_ sec_4 relief may be granted if however relief is not available under revproc_2013_34 sec_4 then the commissioner will look to the facts and circumstances as set forth in revproc_2013_34 sec_4 to determine whether relief from joint_and_several_liability is available to the requesting spouse iii streamlined determination granting relief revproc_2013_34 sec_4 sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination under sec_6015 as follows on the date the irs makes its determination the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse the requesting spouse will suffer economic hardship if relief is not granted and on the date the joint_return was filed the requesting spouse did not know or have reason to know that the nonrequesting spouse would not or could not pay the underpayment_of_tax reported on the joint_return although petitioner finalized her divorce from intervenor in date and meets the first criterion she fails to meet the other two petitioner must satisfy all three a requesting spouse will suffer economic hardship when payment of part of all of the liability will prevent her from meeting her reasonable basic living_expenses revproc_2013_34 sec_4 b i r b pincite a requesting spouse’s future ability to earn may also be a consideration pullins v commissioner t c pincite a hardship cannot be hypothetical the requesting spouse must introduce evidence to support her claim analyzed as of the date of trial that she would suffer economic hardship id there is no economic hardship where although the taxpayer is unable to pay the liability all at once she is able to meet her reasonable basic living_expenses while making periodic_payments see eg o’neil v commissioner tcmemo_2012_339 on the basis of the record before us we conclude that payment of the tax due in whole or part would not be an economic hardship for petitioner as of the trial date she was working as a dentist and shared custody of her child with intervenor in addition to the dollar_figure of income she earned in and payments she received from intervenor she had a dollar_figure money market account and iras the outstanding balance due for petitioner and intervenor’s tax_year was approximately dollar_figure as of date from the evidence before us petitioner has not proved that she would suffer economic hardship if sec_6015 relief were not granted where a tax_liability is properly reported but not paid a requesting spouse who at the time of filing knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability fails to meet the third prong of revproc_2013_34 sec_4 in determining whether a requesting spouse had reason to know the tax would not be paid several factors are considered including the requesting spouse’s level of education involvement in the activity that produced the tax_liability involvement in the household financial affairs and financial expertise as well as other factors see eg stephenson v commissioner tcmemo_2011_16 petitioner had reason to know as well as actual knowledge that intervenor would not pay her portion of the tax_liability due she knew when she signed the return that the couple was having financial difficulties that there was an amount due on the return that no payment was made at the time the return was filed and that intervenor was not going to pay that amount petitioner is a well-educated individual who operated a dental practice as a sole practitioner for five years and who knew that the sale of her dental practice triggered most of their tax_liability moreover there is no evidence of intervenor’s deceit or evasiveness regarding the filing of the tax_return or the nonpayment of the amount due in some instances abuse may be a mitigating factor as to knowledge or reason to know as stated above petitioner has not established that she was the victim of spousal abuse or that intervenor controlled the household financial affairs and limited her access to them petitioner has failed to show that she was a victim of abuse for sec_6015 purposes the abuse exception is unavailable to petitioner as a means of mitigating the fact that she had actual knowledge that intervenor could not and would not pay the understatement_of_tax in sum petitioner is not entitled to relief from joint_and_several_liability under the so- called streamlined provisions of revproc_2013_34 sec_4 iv facts and circumstances analysis where a requesting spouse meets all seven threshold conditions but does not qualify for a streamlined determination she may nevertheless be granted relief if taking into account all the facts and circumstances it would be inequitable to hold her liable for the underpayments revproc_2013_34 sec_4 provides a list of these nonexclusive factors including whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if relief is not granted in underpayment cases whether on the date the return was filed or the requesting spouse believed it was filed the requesting spouse did not have knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after filing the return whether the nonrequesting spouse or the requesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the item giving rise to the deficiency whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year to which the request for relief relates and whether the requesting spouse was in poor mental or physical health at the time she signed the return or requested relief in making our determination under sec_6015 we consider these factors as well as any other_relevant_factors no single factor is determinative and all factors are considered and weighed appropriately see pullins v commissioner t c pincite first petitioner and intervenor were divorced before she filed her request for innocent spouse relief this factor weighs in favor of granting relief second petitioner had sufficient liquid_assets to pay the balance on the tax_liability and she would not suffer economic hardship by doing so this factor weighs against granting relief third petitioner had actual knowledge of the underpayment and that intervenor would or could not pay the tax due this factor weighs against relief because it was unreasonable for petitioner to believe that intervenor would or could pay the tax_liability due fourth pursuant to the divorce agreement petitioner was legally obligated to pay half of the income_tax_liability due the intervenor has paid more than his portion this factor weighs against relief fifth the record does not indicate that petitioner benefited beyond normal support from the unpaid tax this factor favors relief sixth petitioner has been in substantial compliance with the tax laws since the year at issue this factor favors relief seventh as previously explained petitioner has failed to establish that her medical_condition affected her at the time the income_tax return was filed in date or at the time she submitted her request for innocent spouse relief according to petitioner’s physician petitioner’s condition had stabilized following her hospitalization and she has managed the illness with medication petitioner testified that she had no residual effects of her illness after she separated from intervenor and she was able to return to work in and beyond this factor is neutral finally there is no evidence that intervenor rigidly controlled the household finances or denied petitioner access to financial records this factor weighs against relief after considering and weighing all the factors we find that the equities do not weigh in petitioner’s favor as the preceding discussion shows there are factors that weigh in favor of and against relief and one factor is neutral our decision whether relief is appropriate however is not based on a simple tally of those factors see eg hudgins v commissioner tcmemo_2012_260 at rather our decision is heavily influenced by the unique circumstances in this case accordingly we hold that petitioner is not entitled to relief from joint_and_several_liability for under sec_6015 we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant and without merit to reflect the foregoing decision will be entered for respondent
